DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).  The term “coupler” in the preamble does not result in a structural difference between the claimed dendrimers and those of the prior art, below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frein (Liquid-Crystalline Thiol- and Disulfide-Based Dendrimers for the Functionalization of Gold Nanoparticles, Helvetica Chimica Acta, 91, 2008, pp. 2321-2337).
Frein exemplifies disulfide functional poly(benzyl ether) dendrimers for coupling gold metal particles, prepared by reacting an OH-functional poly(benzyl ether) dendrimer with lipoic acid, the functionalized dendrimer, shown below:

    PNG
    media_image1.png
    748
    686
    media_image1.png
    Greyscale

Frein anticipates instant claims 1, 2, 4, 5 and 11.
As to claims 7-9, Frein exemplifies the dendrimer with a combination of functionalized end groups: disulfide and C12 alkyl groups.  Frein does not disclose the coupler as having a compatibilizing end group configured to improve 
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See MPEP 2111.02 (II).  The claimed limitation of choosing a compatibilizing end group configured to improve compatibility of silica with a vulcanizable rubber does not result in a structural difference between the claimed coupler and the dendrimer of Frein, as applicants claim the compatibilizing groups to include long chain alkyl groups.  The dendrimer possesses both a disulfide functional group and C12 alkyl functional groups; therefore, the dendrimer of Frein is inherently capable of compatibilizing silica with a vulcanizable rubber, as claimed.

Claims 1, 3-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (Dually Stimuli-Responsive Hyperbranched Polyethylenimine with LCST Transition Based on Hydrophilic-Hydrophobic Balance. Journal of Applied Polymer Science, 2013, pp. 3249-3255).
Xia discloses the following (p. 3251):

    PNG
    media_image2.png
    610
    994
    media_image2.png
    Greyscale

	This functionalized hyperbranched polymer includes a sulfide group.
Xia anticipates instant claims 1, 3-5 and 11-13.

Claims 1, 3-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (Synthesis of a Thioether Modified Hyperbranched Polyglycerol and Its Template Effect on Fabrication of CdS and CdSe Nanoparticles.  Journal of Applied Polymer Science, 102, 2006, pp. 3679-3684).
Wan discloses the following:


    PNG
    media_image3.png
    514
    498
    media_image3.png
    Greyscale

This functionalized hyperbranched polymer includes a sulfide group.
Wan anticipates instant claims 1, 3-5, 11, 12 and 14.

Claims 1, 3-5, 7, 11, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okel (US 2015/0126657).
Okel discloses treating silica with a polymer treating agent which includes a polymer having (i) at least one first group that interacts with the untreated silica and (ii) at least one second group that interacts with a rubber matrix into which the silica is incorporated (p. 1, [0007]), disclosing that the treating agent can act as a coupling agent (p. 3, [0035]).  Okel discloses the polymer, included in the treating agent, to include hyperbranched acrylic polymers (pp. 3-4, [0035]-
Okel anticipates instant claims 1, 3, 4, 5 and 7.
As to claims 11 and 12, Okel does not particularly disclose the method in which the functionalized polymer treating agent is obtained, in particular, “by attaching at least one reactive group to a dendritic polymer as the at least one reactive end group”; however, this is a product-by-process limitation and defines the product by how the product was made. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a hyperbranched polymer having reactive end groups.  The reference suggests such a product.  Therefore, Okel anticipates instant claims 11 and 12. 
As to claim 15, Okel discloses incorporating the polymer treating agent and silica into a “curable” rubber, such as natural rubber and synthetic rubbers such as SBR and butadiene rubber (p. 8, [0094]), meeting applicants’ “vulcanizable rubber composition”.
As to claim 16, butadiene rubber is known to include olefinic unsaturation.
As to claim 17, Okel exemplifies the inclusion of 80 phr silica (p. 19, Table 25).
As to claims 19 and 20, Okel .
Claims 1-5, 7, 11-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 2004/0020576).
Frank discloses a tire having a rubberized component comprising (a) 100 parts of at least one rubber containing olefinic unsaturation, such as butadiene rubber (p. 4, [0035]); and (b) 1-50 parts, preferably 1-9 phr of a dendrimer (Abstract, p. 4, [0034]), further comprising 20-100 phr of a conventional filler (p. 5, [0047]), disclosed to include silica (p. 5, [0048]), where the dendrimer is disclosed to include polyamidoamine dendrimers, polysulfide dendrimers, polyether dendrimers, and the like, where polyamidoamine dendrimers (PAMAM dendrimers) are most preferred (p. 1, [0011]), which are prepared from ethylenediamine (p. 1, [0012]), suggesting a polyethyleneimine, and also disclosed as including those which have sulfhydryl terminated dendrimers (p. 2, [0013]), such that the sulfhydryl group can be reactive to fillers, coupling agents or polymers, and the remaining surface groups may be used for coupling to other fillers, coupling agents or polymers (p. 2, [0013]), disclosing that these dendrimers are disclosed by US 6,020,457, which is incorporated by reference.
US 6,020,457 discloses dendrimers having an ethylene diamine core PAMAM, which is then reacted with excess cystamine, followed by a reducing agent, such as dithiothreitol, to yield a sulfhydryl terminated dendrimer (col. 8, ll. 44-64).
Note sulfhydryl is the same as thiol.
Frank anticipates instant claims 1, 4, 5, 7, 11-13 and 15-21.
Frank to include both dendrons and hyperbranched molecules (p. 1, [0008]).

Claims 1-3, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 2010/0137520).
Robertson discloses functionalized branched polymers which include a backbone, a functional group at one end of the backbone, a branch point located at the other end of the backbone, and at least two branches extending from the branch point, where the functional groups include those groups or substituents that react or interact with rubber or rubber fillers (p. 2, [0027]), specifically listed to include aryl or alkyl thioacetals (e.g., dithianes) (p. 3, [0028]), which is a type of disulfide.
Robertson anticipates instant claim 1.
As to claims 2-3, Robertson also teaches random star-branched polymers, also referred to as hyperbranched polymers, which may include one or more backbones, two or more branches, two or more branch points, and one or more functional groups (p. 3, [0029]), where the functional group is similar to those described above with respect to the functional branched polymers (p. 3, [0033]).  Robertson also teaches dendrigraft branched polymers which exhibit a more ordered structure than random star-branched polymers, which may also include one or more functional groups (p. 3, [0034]-[0035]).
As to claim 15, 16, 19 and 20, Robertson discloses employing the branched polymers in tire components, such as tire tread (p. 16, [0188]), and that 
As to claim 18, Robertson exemplifies the inclusion of 11 phr multi-branched polymer in a tire rubber composition (p. 20, Example 17 and p. 21, Examples 22-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (Synthesis of a Thioether Modified Hyperbranched Polyglycerol and Its Template Effect on Fabrication of CdS and CdSe Nanoparticles.  Journal of Applied Polymer Science, 102, 2006, pp. 3679-3684), as applied above to claims 1, 3-5, 11, 12 and 14.
Wan anticipates instant claims 1, 3-5, 11, 12 and 14, as described above and applied herein as such, as Wan discloses a polyglycerol hyperbranched polymer that is reacted with 2-chloroisocyanate and then a thiol to prepare a hyperbranched polymer of PG26C2SCnOH0.59, which is taught to mean a PG (polyglycerol) with 26 monomer units and 59% of its hydroxyls was substituted by OCONH(CH2)2S(CH2)6OH.  The 59% functionalization is obvious over the claimed limitation of “at least one reactive end group constitutes about 10% to Wan actually teaches that 0.6 equiv of isocyanate/OH gives 0.59 equiv of OH and 0.9 equiv of isocyanate/OH gives 0.85 equiv of OH, providing one with ordinary skill in the art the means to adjust the reactive end group content, as Wan does not teach or suggest that only a 59% or 85% functionality is suitable for use.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2004/0020576), as applied above to claims 1-5, 7, 11-13 and 15-21, and further in view of Nicholas (US 5,658,465) and/or Tohyama (US 2012/0289640), as evidenced by Widmer (US 3,475,251).
Frank anticipates instant claims 1-5, 7, 11-13 and 15-21, as described above and applied herein as such, as Frank discloses preparing a tire having a rubberized component comprising a diene rubber, silica filler and a dendrimer, where the dendrimer is functionalized with a sulfhydryl group can be reactive to fillers, coupling agents or polymers, and the remaining surface groups may be used for coupling to other fillers, coupling agents or polymers. 
	Sulfhydryl groups are known to be reactive with diene rubbers, as evidenced by Widmer (col. 1, ll. 50-51).
	Therefore, one of ordinary skill in the art would be motivated to choose a surface group for coupling the silica filler, as Frank teaches a combination of both.
Nicholas and Tohyama teach that the introduction of a long chain alkyl end groups, for example C13 in Tohyama, improves the dispersibility of silica (col. 9, ll. 17-19 and p. 2, [0016], respectfully).
	Therefore, choosing to modify the dendrimer of Frank with sulfhydryl groups and long chain alkyl groups is prima facie obvious.
	Frank in view of Nicholas and/or Tohyama is prima facie obvious over instant claims 8-9.
As to claims 6 and 10, Frank does not teach the extent of functionalization of each of the reactive group and the coupling group, as claimed; however, Frank does teach a dendrimer comprising a combination of reactive groups and coupling groups, as described above.  Choosing a combination of 50/50 is prima facie obvious.  Additionally, the sulfhydryl groups have an effect on the vulcanization of the rubber and the long chain alkyl groups have an effect on the dispersibility of the silica.  MPEP 2144.05
II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, 
These groups are result-effective variables, as increasing the amount of sulfhydryl groups would be expected to increase the crosslinking of the rubber whereas increasing the amount of long chain alkyl groups increases the dispersibility of silica; therefore, one of ordinary skill in the art would be able to determine the optimum or workable amount of each of the reactive/coupling groups within routine experimentation to provide a desirable rubber composition for preparing a tire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768